           Case 5:17-cv-04467-BLF Document 383
                                           377 Filed 03/08/21
                                                     03/05/21 Page 1 of 5
                                                                        4




 1   Juanita R. Brooks (CA SBN 75934) brooks@fr.com
     Roger A. Denning (CA SBN 228998) denning@fr.com
 2   Jason W. Wolff (CA SBN 215819) wolff@fr.com
     John-Paul Fryckman (CA 317591) fryckman@fr.com
 3
     K. Nicole Williams (CA291900) nwilliams@fr.com
 4   FISH & RICHARDSON P.C.
     12860 El Camino Real, Ste. 400
 5   San Diego, CA 92130
     Telephone: (858) 678-5070 / Fax: (858) 678-5099
 6
     Proshanto Mukherji (Pro Hac Vice) mukherji@fr.com
 7   FISH & RICHARDSON P.C.
     One Marina Park Drive
 8   Boston, MA 02210
     Phone: (617) 542-5070/ Fax: (617) 542-5906
 9
     Robert Courtney (CA SNB 248392) courtney@fr.com
10   FISH & RICHARDSON P.C.
     3200 RBC Plaza
11   60 South Sixth Street
     Minneapolis, MN 55402
12   Phone: (612) 335-5070 / Fax: (612) 288-9696
13
     Attorneys for Plaintiff
14   FINJAN LLC

15                                  UNITED STATES DISTRICT COURT
16                                 NORTHERN DISTRICT OF CALIFORNIA
17                                        (SAN JOSE DIVISION)
18   FINJAN LLC., a Delaware Limited Liability       Case No. 5:17-cv-04467-BLF (VKD)
     Company,
19                                                   MOTION TO REMOVE INCORRECTLY
20                    Plaintiff,                     FILED DOCUMENT: DOCKET NO. 371-4

21          v.                                       Hon. Beth Labson Freeman
                                                     Ctrm: 3, 5th Floor
22   SONICWALL, INC., a Delaware Corporation,
23                    Defendant.
24

25

26

27

28

                                                      Case No. 17-cv-04467-BLF (VKD)
                         MOTION TO REMOVE INCORRECTLY FILED DOCUMENT (DKT 371-4)
           Case 5:17-cv-04467-BLF Document 383
                                           377 Filed 03/08/21
                                                     03/05/21 Page 2 of 5
                                                                        4




 1          PLEASE TAKE NOTICE Finjan LLC hereby moves to remove the following document

 2   from ECF, submitted electronically on March 4, 2021: Finjan LLC’s Motion In Limine No. 1
 3
     [Docket No. 371-4].
 4
            Finjan’s Motion In Limine No. 1 (Docket Number 371-4) contains information designated
 5
     by Defendant SonicWall as Highly Confidential – Attorneys’ Eyes Only under the Protective Order
 6
     in this case. (See Dkt. No. 373; see also Dkt. No. 373-1.) An unredacted version of the document
 7

 8   was publicly filed in error. Finjan contacted the ECF helpdesk and the document has been locked.

 9          On March 4, 2021, Finjan resubmitted the CORRECTED public version of Finjan’s Motion
10   In Limine No. 1.
11
            For the foregoing reasons, Finjan respectfully requests that the Court grant Finjan’s Motion
12
     to Remove Incorrectly File Document: Docket No. 371-4.
13

14

15                                                   Respectfully Submitted,

16   Dated: March 5, 2021                            /s/ K. Nicole Williams
                                                    Juanita R. Brooks (CA SBN 75934)
17                                                  brooks@fr.com
                                                    Roger A. Denning (CA SBN 228998)
18                                                  denning@fr.com
                                                    Jason W. Wolff (CA SBN 215819)
19                                                  wolff@fr.com
                                                    John-Paul Fryckman (CA 317591)
20                                                  fryckman@fr.com
                                                    K. Nicole Williams (CA 291900)
21                                                  nwilliams@fr.com
                                                    FISH & RICHARDSON P.C.
22                                                  12860 El Camino Real, Ste. 400
                                                    San Diego, CA 92130
23                                                  Phone: (858) 678-5070 / Fax: (858) 678-5099
24                                                  Proshanto Mukherji (Pro Hac Vice)
                                                    mukherji@fr.com
25                                                  FISH & RICHARDSON P.C.
                                                    One Marina Park Drive
26                                                  Boston, MA 02210
                                                    Phone: (617) 542-5070/ Fax: (617) 542-5906
27
                                                    Robert Courtney (CA SNB 248392)
28                                                  courtney@fr.com
                                                    FISH & RICHARDSON P.C.
                                               1       Case No. 17-cv-04467-BLF (VKD)
                           MOTION TO REMOVE INCORRECTLY FILED DOCUMENT (DKT 371-4)
     Case 5:17-cv-04467-BLF Document 383
                                     377 Filed 03/08/21
                                               03/05/21 Page 3 of 5
                                                                  4




 1                                   3200 RBC Plaza
                                     60 South Sixth Street
 2                                   Minneapolis, MN 55402
                                     Phone: (612) 335-5070 / Fax: (612) 288-9696
 3
                                     Attorneys for Plaintiff
 4                                   FINJAN LLC

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                    2       Case No. 17-cv-04467-BLF (VKD)
                MOTION TO REMOVE INCORRECTLY FILED DOCUMENT (DKT 371-4)
           Case 5:17-cv-04467-BLF Document 383
                                           377 Filed 03/08/21
                                                     03/05/21 Page 4 of 5
                                                                        4




 1                                    CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing
 3
     document has been served on March 5, 2021 to all counsel of record who are deemed to have
 4
     consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will
 5
     be served by electronic mail and regular mail.
 6

 7
                                                        /s/ K. Nicole Williams
 8
                                                        K. Nicole Williams
 9                                                      nwilliams@fr.com

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3       Case No. 17-cv-04467-BLF (VKD)
                         MOTION TO REMOVE INCORRECTLY FILED DOCUMENT (DKT 371-4)
         Case
          Case5:17-cv-04467-BLF
               5:17-cv-04467-BLF Document
                                  Document377-1
                                           383 Filed
                                                Filed03/08/21
                                                      03/05/21 Page
                                                                Page51ofof51




 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10                                      (SAN JOSE DIVISION)

11

12   FINJAN LLC, a Delaware Limited Liability            Case No. 5:17-cv-04467-BLF (VKD)
     Company,
13                                                       [PROPOSED] ORDER GRANTING
                    Plaintiff,                           FINJAN LLC’S MOTION TO REMOVE
14                                                       INCORRECTLY FILED DOCUMENT:
                                                         DOCKET NO. 371-4
15         v.
16   SONICWALL, INC., a Delaware Corporation,
17                                                       JUDGE:     Hon. Beth Labson Freeman
                    Defendant.                           PLACE:     Ctrm: 3, 5th Floor
18

19
           This matter comes before the Court on Finjan LLC’s Motion to Remove an Incorrectly
20
     Filed Document, and finding good cause shown, IT IS HEREBY ORDERED that Finjan’s Motion
21
     is GRANTED and Docket Number 371-4 shall be removed from the docket.
22
           IT IS SO ORDERED.
23

24           March 8, 2021
     Dated: ____________________
25                                              Hon. Beth Labson Freeman
                                                United States District Court
26

27

28                                                   1         PROPOSED ORDER GRANTING FINJAN’S
                                                               MOTION TO REMOVE AN INCORRECTLY
                                                                      FILED DOCUMENT (DKT. 371-4)
                                                                     Case No. 5:17-cv-04467-BLF (VKD)
